Exhibit No. 10.1


Execution Version
ESCROW AGREEMENT
ESCROW AGREEMENT, dated as of August 2, 2019 (as amended, amended and restated,
supplemented or otherwise modified from time to time, this “Agreement”), by and
among Diamond Sports Group, LLC, a Delaware limited liability company (“Diamond
Sports Group”), and Diamond Sports Finance Company, a Delaware corporation (the
“Co-Issuer” and, together with Diamond Sports Group, the “Issuers”), U.S. Bank
National Association, as trustee (the “Trustee”) on behalf of the Holders (as
defined in the applicable Indenture referred to below) of the Secured Notes and
the Senior Notes (each as defined below) (such holders, the “Holders”), and U.S.
Bank National Association, as escrow agent and as securities intermediary and
bank (collectively, in such capacity, the “Escrow Agent”).
This Agreement is being entered into in connection with (i) the Equity Purchase
Agreement, dated as of May 3, 2019 (the “Acquisition Agreement”), by and among
The Walt Disney Company, Fox Cable Networks, LLC and Diamond Sports Group,
(ii) the Purchase Agreement, dated July 19, 2019, by and among the Issuers, the
guarantors party thereto and J.P. Morgan Securities LLC as representative on
behalf of the several Initial Purchasers named in Schedule 1 thereto
(collectively, the “Initial Purchasers”), (iii) the Indenture, dated as of the
date hereof (the “Secured Notes Indenture”), by and among the Issuers, the
guarantors party thereto, the Trustee and U.S. Bank National Association, as
collateral agent, governing the Issuers’ $3,050,000,000 aggregate principal
amount of 5.375% Senior Secured Notes due 2026 (the “Secured Notes”) and
(iv) the Indenture, dated as of the date hereof (the “Senior Notes Indenture”
and, together with the Secured Notes Indenture, the “Indentures”), by and among
the Issuers, the guarantors party thereto and the Trustee and U.S. Bank National
Association, as collateral agent, governing the Issuers’ $1,825,000,000 6.625%
Senior Notes due 2027 (the “Senior Notes” and, together with the Secured Notes,
the “Notes”).
For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged by each of the parties hereto, the parties hereto, intending
to be legally bound, do hereby agree as follows:
Section 1.    Definitions. Capitalized terms, used but not defined herein, shall
have the respective meanings specified in the applicable Indenture.
Section 2.    Appointment and Jurisdiction of Escrow Agent.
(a)    The Issuers hereby appoint U.S. Bank National Association as the escrow
agent, the securities intermediary and bank hereunder in accordance with the
terms and conditions set forth herein, and U.S. Bank National Association hereby
accepts such appointments.
(b)    The Issuers, the Trustee and the Escrow Agent hereby agree that the
“securities intermediary’s jurisdiction” of the Escrow Agent and the “bank’s
jurisdiction” of the Escrow Agent is the State of New York for purposes of the
Uniform Commercial Code in effect in New York State on the date hereof (the “New
York UCC”), including Sections 9-304, 9-305 and 8-110 thereof.
Section 3.    The Escrowed Property.
(a)    On the date hereof (the “Closing Date”),
(i)    pursuant to Section 4.17 of the Secured Notes Indenture, (x) the Issuers
shall deposit (or cause to be deposited) with the Escrow Agent in the Secured
Notes Escrow Deposit Account (as defined below) or the Secured Notes Escrow
Securities Account (as defined below) $3,050,000,000.00 in cash,


1



--------------------------------------------------------------------------------




representing the gross proceeds from the offering of the Secured Notes (the
“Secured Notes Proceeds”) and (y) either (i) the Issuers will also deposit (or
cause to be deposited) in cash in the Secured Notes Escrow Deposit Account or
the Secured Notes Escrow Securities Account or (ii) Diamond Sports Intermediate
Holdings, LLC, a Delaware limited liability company and parent company of the
Issuers (“Holdings”), or its Affiliates will cause to be issued Letters of
Credit (as defined below) for the benefit of the Escrow Agent, the Trustee and
the Holders of the Secured Notes (or a combination of (i) and (ii)), in each
case of (i) and (ii), in the amount of $13,661,458.33 (the “Secured Notes
Interest Deposit”), representing, when taken together with the amount of the
Secured Notes Proceeds deposited in the Secured Notes Escrow Accounts (as
defined below), an amount sufficient (as reasonably determined by the Issuers
taking into account investment income therefrom and proceeds thereof) to fund a
Special Mandatory Redemption (as defined in the Secured Notes Indenture) of the
Secured Notes on September 1, 2019 (the “Initial Outside Date”), if a Special
Mandatory Redemption of the Secured Notes were to occur on such date, and the
Escrow Agent acknowledges receipt of the Secured Notes Proceeds and the Secured
Notes Interest Deposit; and
(ii)    pursuant to Section 4.17 of the Senior Notes Indenture, (x) the Issuers
shall deposit (or cause to be deposited) with the Escrow Agent in the Senior
Notes Escrow Deposit Account (as defined below) or the Senior Notes Escrow
Securities Account (as defined below) $1,825,000,000.00 in cash, representing
the gross proceeds from the offering of the Senior Notes (the “Senior Notes
Proceeds”) and (y) either (i) the Issuers will also deposit (or cause to be
deposited) in cash in the Senior Notes Escrow Deposit Account or the Senior
Notes Escrow Securities Account or (ii) Holdings or its Affiliates will cause to
be issued Letters of Credit for the benefit of the Escrow Agent, the Trustee and
the Holders of the Senior Notes (or a combination of (i) and (ii)), in each case
of (i) and (ii), in the amount of $10,075,520.83 (the “Senior Notes Interest
Deposit”), representing, when taken together with the amount of the Senior Notes
Proceeds deposited in the Senior Notes Escrow Accounts (as defined below), an
amount sufficient (as reasonably determined by the Issuers taking into account
investment income therefrom and proceeds thereof) to fund a Special Mandatory
Redemption (as defined in the Senior Notes Indenture) of the Senior Notes on the
Initial Outside Date, if a Special Mandatory Redemption of the Senior Notes were
to occur on such date, and the Escrow Agent acknowledges receipt of the Senior
Notes Proceeds and the Senior Notes Interest Deposit.
(b)    Unless (x) the Issuers have delivered a Release Notice (as defined below)
to the Trustee and the Escrow Agent as set forth in Section 5(a), or (y) there
has occurred a Special Mandatory Redemption Event (as defined below), the
Issuers shall, from time to time, extend the Initial Outside Date by one
calendar month upon each such extension (each such date to which the Initial
Outside Date is extended to, an “Extended Outside Date”) by (x) at any time on
or prior to 5:00 p.m. (New York City time) on (i) the date that is two (2)
Business Days prior to the Initial Outside Date, with respect to the first
extension, or (ii) the date that is two (2) Business Days prior to the latest
Extended Outside Date, with respect to all subsequent extensions (each such date
referred to in clause (i) or (ii), the “Deposit Date”), delivering a notice
substantially in the form of Exhibit A (an “Extension Election”) to the Trustee
and the Escrow Agent and (y) within one Business Day after the applicable
Deposit Date, either (i) depositing (or causing to be deposited) in cash in the
applicable Escrow Deposit Account or the applicable Escrow Securities Account or
(ii) having Holdings or its Affiliates cause to be issued Letters of Credit for
the benefit of the Escrow Agent and the Holders of the Secured Notes or the
Senior Notes, as applicable (or a combination of (i) and (ii)), in each case of
(i) and (ii), in an amount equal to the applicable Additional Amount (as defined
below); provided that (A) if the Extended Outside Date then being extended is
February 1, 2020, the new Extended Outside Date pursuant to such Extension
Election shall be the Escrow End Date (as defined below), and (B) the Extended
Outside Date shall in no event be a date later than the Escrow End Date. Each
Extension Election shall be executed by an Authorized Person (as defined below).
Neither the Escrow Agent nor the Trustee shall be responsible for calculating
the amounts required to be deposited as Additional Amounts, which calculations
shall be the responsibility of the Issuers.


2



--------------------------------------------------------------------------------




“Additional Amount” means (i) in the case of the Secured Notes, an amount equal
to one (1) month of interest that would accrue on the Secured Notes or, with
respect to the Deposit Date immediately preceding February 1, 2020 only, an
amount equal to the interest that would accrue on the Secured Notes from
February 1, 2020 to, but excluding, February 3, 2020, and (ii) in the case of
the Senior Notes, an amount equal to one (1) month of interest that would accrue
on the Senior Notes or, with respect to the Deposit Date immediately preceding
February 1, 2020 only, an amount equal to the interest that would accrue on the
Secured Notes from February 1, 2020 to, but excluding, February 3, 2020 (in each
case, as calculated on the basis of a 360 day year comprised of twelve 30-day
months and otherwise in accordance with the terms of the applicable Indenture);
provided that, in each case, the Additional Amount with respect to the Secured
Notes or the Senior Notes shall be determined net of any amount in the
applicable Escrow Account attributable to investment earnings from Eligible
Escrow Investments made using the Escrowed Property in such Escrow Account.
“Escrow End Date” means the earlier of (x) the date of the Escrow Release (as
defined below) and (y) February 3, 2020.
“Letters of Credit” means one or more irrevocable letters of credit issued by an
issuing bank under the Sixth Amended and Restated Credit Agreement, dated as of
July 31, 2014, by and among Sinclair Television Group, Inc., the guarantors
party thereto, JPMorgan Chase Bank, N.A., as administrative agent, the other
lenders party thereto and the other agents party thereto (as amended, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), which Letters of Credit shall provide that the face amount thereof,
which shall be denominated in U.S. Dollars, may be drawn at any time prior to
the expiration thereof, which shall be no earlier than the Escrow End Date
(without further conditions other than the delivery by the Escrow Agent of
certification that a Special Mandatory Redemption Event has occurred and setting
forth the amount by which the aggregate amount of cash required to be paid in
respect of such Special Mandatory Redemption Event on the Special Mandatory
Redemption Date exceeds the aggregate amount of cash in the Escrow Deposit
Accounts), in each case subject to the terms and conditions set forth in the
Credit Agreement.
(c)    The deposits and letter-of-credit rights (as such term is defined in the
New York UCC) made pursuant to subsections (a) and (b) above, the Escrow Deposit
Accounts and the Escrow Securities Accounts (each as defined below) and all
cash, funds, investment property (as defined in Article 9 of the New York UCC)
or securities now or hereafter credited to or deposited in the Escrow Accounts
(as defined below), all investments of any of the foregoing, plus all interest,
dividends and other distributions and payments on any of the foregoing received
or receivable in respect of any of the foregoing, together with all proceeds of
any of the foregoing, are collectively referred to herein as the “Escrowed
Property.”
The Escrow Agent shall have no duty to take any actions with respect to the
Escrowed Property unless directed by the Issuers in accordance with this
Agreement. The Issuers certify that the Escrowed Property shall comply with the
applicable provisions of the applicable Indenture. The Escrow Agent shall have
no liability for any Escrowed Property, or for interest thereon, that remains
unclaimed and/or is returned if written notification with respect to such
unclaimed and/or returned Escrow Property is not given to the Escrow Agent
subsequent to the date of this Agreement.
(d)    (i) Subject to and in accordance with the provisions hereof, the Escrow
Agent agrees to hold (x) that portion of the Escrowed Property consisting of
securities and investment property in one or more trust accounts in respect of
each of the Secured Notes (the “Secured Notes Escrow Securities Account”) and
the Senior Notes (the “Senior Notes Escrow Securities Account”) which is a
“securities account” (as defined in Section 8-501 of the New York UCC)
(collectively, the “Escrow Securities Accounts”), and (y) that portion


3



--------------------------------------------------------------------------------




of the Escrowed Property consisting of cash in one or more accounts in respect
of the Secured Notes (the “Secured Notes Escrow Deposit Account” and, together
with the Secured Notes Escrow Securities Account, the “Secured Notes Escrow
Accounts”) and in respect of the Senior Notes (the “Senior Notes Escrow Deposit
Account” and, together with the Senior Notes Escrow Securities Account, the
“Senior Notes Escrow Accounts”) which is a “deposit account” (as defined in
Section 9-102(a)(29) of the New York UCC) (collectively, the “Escrow Deposit
Accounts” and, together with the Escrow Securities Accounts and any successor
account(s) or sub-account(s), the “Escrow Accounts”) established with the Escrow
Agent.
(A) Such securities account, in the case of the Secured Notes Escrow Securities
Account, shall be maintained with the Escrow Agent in the name of: [




]


(B) Such securities account, in the case of the Senior Notes Escrow Securities
Account, shall be maintained with the Escrow Agent in the name of: [




]


(C) Such deposit account, in the case of the Secured Notes Escrow Deposit
Account, shall be maintained with the Escrow Agent in the name of: [




]


(D) Such deposit account, in the case of the Senior Notes Escrow Deposit
Account, shall be maintained with the Escrow Agent in the name of: [




]


The parties agree that the Escrow Agent is a securities intermediary with
respect to the Escrow Securities Accounts and intend that all securities held in
the Escrow Securities Accounts shall be treated as


4



--------------------------------------------------------------------------------




financial assets. The parties further agree that the Escrow Agent is a bank with
respect to the Escrow Deposit Accounts and that any Escrowed Property that
consists of cash shall only be held in the Escrow Deposit Accounts. In no event
shall the Escrow Agent hold cash in the Escrow Securities Accounts or deem cash
to be a financial asset. The Escrow Agent makes no representation or warranties
with respect to the creation or enforceability of any security interest in the
Escrow Accounts or the Collateral.
The Escrow Accounts will be established with the Escrow Agent as provided above.
The Escrow Agent shall administer the Escrow Accounts in accordance with the
provisions of this Agreement, including, without limitation, holding in escrow,
investing and reinvesting and releasing or distributing the Escrowed Property.
(ii)    (A) As security for the due and punctual payment of the Special
Mandatory Redemption Price (as defined in the Secured Notes Indenture) of the
Secured Notes and the prompt and complete payment and performance by the Issuers
of the Obligations under the Secured Notes Indenture (collectively, the “Secured
Notes Secured Obligations”), the Issuers hereby pledge, assign and grant to the
Trustee, for the benefit of the Trustee and the Holders of the Secured Notes, to
secure the Secured Notes Secured Obligations, a security interest in all of
their right, title and interest in, whether now owned by or owing to, or
hereafter acquired by or arising in favor of the Issuers, in the Secured Notes
Escrow Accounts, the other Escrowed Property, and all “financial assets” (as
defined in Section 8-102(a)(9) of the New York UCC) credited thereto,
“investment property” (as defined Article 9 of the New York UCC) credited
thereto and proceeds of the foregoing, together with all books and records,
customer lists, credit files, computer files, programs, printouts and other
computer materials and records related thereto and any “general intangibles” (as
defined in Article 9 of the New York UCC) at any time evidencing or relating to
any of the foregoing (collectively, the “Secured Notes Collateral”), and (B) as
security for the due and punctual payment of the Special Mandatory Redemption
Price (as defined in the Senior Notes Indenture) of the Senior Notes and the
prompt and complete payment and performance by the Issuers of the Obligations
under the Senior Notes Indenture (collectively, the “Senior Notes Secured
Obligations”), the Issuers hereby pledge, assign and grant to the Trustee, for
the benefit of the Trustee and the Holders of the Senior Notes, to secure the
Senior Notes Secured Obligations, a security interest in all of their right,
title and interest in, whether now owned by or owing to, or hereafter acquired
by or arising in favor of the Issuers, in the Senior Notes Escrow Accounts, the
other Escrowed Property, and all “financial assets” (as defined in Section
8-102(a)(9) of the New York UCC) credited thereto, “investment property” (as
defined Article 9 of the New York UCC) credited thereto and proceeds of the
foregoing, together with all books and records, customer lists, credit files,
computer files, programs, printouts and other computer materials and records
related thereto and any “general intangibles” (as defined in Article 9 of the
New York UCC) at any time evidencing or relating to any of the foregoing
(collectively, the “Senior Notes Collateral” and, together with the Secured
Notes Collateral, the “Collateral”). The security interest of the Trustee
granted pursuant hereto shall at all times be valid, perfected and enforceable
as a first priority security interest. The Issuers agree to take all steps
necessary to maintain the security interest created by this Agreement as a
perfected first-priority security interest (including, but not limited to,
taking any action necessary to enable the Escrow Agent and Trustee to obtain
“control” (within the meaning of the applicable section of the New York UCC)
over any investment, property, deposit account, letter-of-credit rights and any
other relevant collateral). Without limiting the generality of the foregoing,
the Issuers hereby authorize the Trustee (or its designated representative,
which may include counsel to the Initial Purchasers) to file one or more UCC
financing statements (including amendments thereto and continuations thereof) in
such jurisdictions and filing offices and containing such description of
Collateral as may be reasonably necessary in order to perfect the security
interest granted herein, and the Issuers agree to file or to cause to be filed
all such UCC financing statements in such jurisdictions and filing offices and
containing such description of Collateral as is necessary in order to perfect
the security interest granted herein; provided that the Trustee and the Escrow
Agent shall have no obligation to file or monitor the filing of financing
statements. Any rights that the Trustee may have


5



--------------------------------------------------------------------------------




under this Agreement shall not imply any obligations under this Agreement.
Diamond Sports Group represents and warrants that, as of the date hereof, its
legal name is that set forth on the signature pages hereof, and that it is duly
formed and validly existing as a limited liability company under the laws of the
State of Delaware and is not organized under the laws of any other jurisdiction.
The Co-Issuer represents and warrants that, as of the date hereof, its legal
name is that set forth on the signature pages hereof, and that it is duly formed
and validly existing as a corporation under the laws of the State of Delaware
and is not organized under the laws of any other jurisdiction. Each of Diamond
Sports Group and the Co-Issuer hereby agrees that, except in connection with the
Transactions (as defined in the Final Offering Memorandum dated July 19, 2019,
relating to the offering of the Notes), prior to the termination of this
Agreement, it will not change its legal name, jurisdiction of organization,
organizational identification number, if any, or chief executive office without
giving the Trustee and the Initial Purchasers at least five (5) Business Days’
prior written notice thereof.
(iii)    The Escrow Agent hereby agrees that, prior to release from the Escrow
Accounts, all Escrowed Property shall either be held as U.S. dollars (which
shall be deposited in the applicable Escrow Deposit Account at the Escrow Agent)
or invested in Eligible Escrow Investments (as defined below), in each case, as
specified in writing (which may be in the form of an email that includes an
executed direction) to the Escrow Agent by an Authorized Person (as defined
below) of the Issuers, credited to the applicable Escrow Securities Account. The
Eligible Escrow Investments shall be liquidated in accordance with the written
instructions of an Authorized Person of the Issuers (which may be in the form of
an email that includes an executed direction). The Issuers and the Escrow Agent
hereby agree that the Eligible Escrow Investments and any investment property,
financial asset, security or instrument credited to the Escrow Securities
Accounts shall be treated as a “financial asset” within the meaning of Section
8-102(a)(9) of the New York UCC. For purposes of this Agreement, “Eligible
Escrow Investments” means (1) Government Securities (as defined below) maturing
no later than the Business Day preceding the Escrow End Date, (2) money market
funds registered under the Investment Company Act of 1940, whose shares are
registered under the Securities Act, and either rated “AAAm” or “AAAm-G” by S&P
or rated “Aaa” by Moody’s, including any mutual fund for which the Escrow Agent
or its affiliate serves as investment manager, administrator, shareholder
servicing agent, and/or custodian, (3) U.S. dollar denominated deposit accounts
with domestic national or commercial banks, including the Escrow Agent or an
affiliate of the Escrow Agent, that have a short term issuer rating on the date
of purchase of “A-1+” or “A-1” by S&P or “Prime-1” or better by Moody’s and
maturing no more than 360 days after the date of purchase and (4) such other
short-term liquid investments in which the Escrowed Property may be invested in
accordance with this Agreement. For purposes of this Agreement, “Government
Securities” means securities that are (1) direct obligations of the United
States of America for the timely payment of which its full faith and credit is
pledged; or (2) obligations unconditionally guaranteed as a full faith and
credit obligation by the United States of America, which, in either case, are
not callable or redeemable at the option of the issuers thereof, and shall also
include a depository receipt issued by a bank (as defined in Section 3(a)(2) of
the Securities Act), as custodian with respect to any such Government Securities
or a specific payment of principal of or interest on any such Government
Securities held by such custodian for the account of the holder of such
depository receipt. Notwithstanding any other provision in this Agreement, the
Escrow Agent agrees to comply with (x) any entitlement order (as such term is
defined in Section 8-102(a)(8) of the New York UCC) originated by the Trustee
acting on the written directions of the Holders of the Secured Notes in
accordance with the Secured Notes Indenture, with respect to any financial asset
credited to the Secured Notes Escrow Securities Account or acting on the written
directions of the Holders of the Senior Notes in accordance with the Senior
Notes Indenture, with respect to any financial asset credited to the Senior
Notes Escrow Securities Account, or (y) any instructions originated by the
Trustee acting on the written directions of the Holders of the Secured Notes in
accordance with the Secured Notes Indenture, with respect to any cash deposited
in the Secured Notes Escrow Deposit Account or acting on the written directions
of the Holders of the Senior Notes in accordance with the Senior Notes
Indenture, with


6



--------------------------------------------------------------------------------




respect to any cash deposited in the Senior Notes Escrow Deposit Account, in
each case without further consent by the Issuers or any other person. The Escrow
Agent represents and warrants that it has not entered into, and agrees that it
will not enter into, any control agreement, other than this Agreement and the
Indentures and documents related thereto, relating to the Escrow Accounts or the
other Escrowed Property with any other third party. The Trustee hereby agrees
with the Issuers that the Trustee shall not give any entitlement orders or
instructions, as applicable, unless it has received confirmation that the
conditions in the applicable Indenture requiring that the Issuers effect a
Special Mandatory Redemption of the Secured Notes and/or the Senior Notes, as
applicable, shall have occurred or as otherwise permitted pursuant to Section 5
hereof.
(iv)    Upon the release of any Escrowed Property pursuant to Section 5 hereof,
the security interest of the Trustee for its benefit and the benefit of the
Holders of the Notes in the Collateral shall automatically terminate without any
further action and the Escrowed Property shall be delivered to the applicable
recipient pursuant to Section 5 free and clear of any and all liens, claims or
encumbrances of any Person; provided that to the extent that any fees, expenses
or costs incurred by, or any obligations owed to the Escrow Agent or the Trustee
hereunder are not promptly paid when due, such party may reimburse itself
therefor from the Escrowed Property and may sell, convey or otherwise dispose of
any Escrowed Property for such purpose. Upon any such termination, the Trustee
hereby authorizes the Issuers to take all steps reasonably necessary to
terminate any UCC financing statements filed with respect to the Collateral
pursuant to this Section 3 that have not been terminated and the Trustee shall
execute at the sole cost and expense of the Issuers such other documents without
recourse, representation or warranty of any kind as the Issuers may reasonably
request in writing to evidence or confirm the termination of such security
interest.
Section 4.    Investment of the Escrowed Property; Income Tax Reporting.
(a)    During the term of this Agreement, the Escrow Agent shall, at the written
direction of one of the authorized representatives of the Issuers identified on
Schedule I hereto (which schedule certifies as to the incumbency and specimen
signature of each officer or other representative of such party authorized to
act for and give and receive notices, requests and instructions), as such
Schedule I may be amended from time to time as provided in Section 9(g) hereof
(each, an “Authorized Person”), invest and reinvest all or any part of the
Escrowed Property in Eligible Escrow Investments or deposit all or any part of
the Escrowed Property in the applicable Escrow Deposit Account with the Escrow
Agent, and the Escrow Agent shall invest and deposit the Escrowed Property in
accordance with such instructions. Anything herein to the contrary
notwithstanding, the parties hereto agree that all of the Escrowed Property,
other than any Escrowed Property that may be invested in Eligible Escrow
Investments or held in the applicable Escrow Securities Account, shall be held
in the applicable Escrow Deposit Account with the Escrow Agent.
(b)    The Escrow Agent shall have no obligation to invest or reinvest the
Escrowed Property if deposited with the Escrow Agent after 11:00 a.m. (New York
City time) on such day of deposit until the next Business Day. For purposes of
this Section 4, instructions received after 11:00 a.m. (New York City time) may
be treated by the Escrow Agent as if received on the following Business Day. The
Escrow Agent shall have no responsibility for any investment losses resulting
from the investment, reinvestment or liquidation of the Escrowed Property to the
extent such investment, reinvestment or liquidation is made in compliance with
the terms of this Agreement. Any interest or other income received on such
investment and reinvestment of the Escrowed Property shall become part of the
Escrowed Property and any losses incurred on such investment and reinvestment of
the Escrowed Property shall be debited against the Escrowed Property. If a
selection is not made and a written direction not given to the Escrow Agent, the
Escrowed Property deposited in cash shall remain uninvested with no liability
for interest thereon. Notwithstanding the foregoing, the Escrow Agent shall have
the power to sell or liquidate the foregoing


7



--------------------------------------------------------------------------------




investments whenever the Escrow Agent shall be required to release all or any
portion of the Escrowed Property pursuant to Section 5 hereof. In no event shall
the Escrow Agent be deemed an investment manager or adviser in respect of any
selection of investments hereunder. The Escrow Agent shall have no liability for
any loss sustained as a result of any investment selected in accordance with the
terms of this Agreement or made pursuant to the written instructions of the
Issuers, as a result of any liquidation of any investment prior to its maturity
or for failure of the Issuers to give the Escrow Agent instructions to invest or
reinvest the Escrowed Property.
(c)    The Escrow Agent does not have any interest in the Escrowed Property but
is serving as escrow holder only and having only possession thereof. The
Issuers, jointly and severally, shall be obligated to and shall pay or reimburse
the Escrow Agent upon request for any transfer taxes or other taxes relating to
the Escrowed Property incurred in connection herewith and shall jointly and
severally indemnify and hold harmless the Escrow Agent for any amounts that it
is obligated to pay in the way of such taxes. Any payments of income from the
Escrow Accounts shall be subject to withholding regulations then in force with
respect to United States taxes. The parties hereto will provide the Escrow Agent
with appropriate W-9 forms for tax I.D., number certifications, or W-8 forms for
non-resident alien certifications, and will inform the Escrow Agent as to the
proper allocation of income in respect of the Escrowed Property for annual and
periodic tax and other reporting purposes. It is understood that the Escrow
Agent shall be responsible for income reporting only with respect to income
earned on investment of funds which are a part of the Escrowed Property and is
not responsible for any other reporting. The Issuers shall indemnify, defend and
hold the Escrow Agent harmless from and against any tax, late payment, interest,
penalty or other cost or expense that may be assessed against the Escrow Agent
on or with respect to the Escrowed Property and the investment thereof unless
such tax, late payment, interest, penalty or other expense was directly caused
by the gross negligence or willful misconduct of the Escrow Agent. The
indemnification provided by this Section 4(c) is in addition to the
indemnification provided in Section 8(a) hereof and shall survive the
resignation or removal of the Escrow Agent and the termination of this
Agreement.
Section 5.    Distribution of Escrowed Property. The Escrow Agent is directed to
distribute the Escrowed Property in the following manner:
(a)    If at any time on or prior to the Escrow End Date, the Escrow Agent
receives (i) written notice from the Issuers of the intention to effect an
Escrow Release (as defined below) (which Escrow Release shall be dated at least
one (1) Business Day after the date of such written notice), (ii) an officer’s
certificate from the Issuers substantially in the form of Exhibit B hereof, and
dated the date of delivery thereof, executed by an Authorized Person and
certifying to the Escrow Agent as to the matters set forth therein (an
“Officer’s Certificate”) (the date of delivery of such Officer’s Certificate to
the Escrow Agent is hereinafter called the “Escrow Release Date”) and (iii) a
written notice substantially in the form of Exhibit C hereto, executed by an
Authorized Person of each of the Issuers (a “Release Notice”), the Escrow Agent
shall liquidate and release the applicable Escrowed Property (the “Escrow
Release”) (by initiation of a wire transfer of immediately available funds) as
directed and in the manner set forth in the Release Notice from the Issuers;
provided that, notwithstanding the foregoing, in the event that the Escrow Agent
receives an Officer’s Certificate and a Release Notice contemplated in the
foregoing clauses (a)(ii) and (iii) on a Business Day, the Escrow Agent shall,
not later than the time set forth in such Release Notice, liquidate and release
the applicable Escrowed Property (by initiation of a wire transfer of
immediately available funds) as directed and by the time and in the manner set
forth in the Release Notice (provided that the time set forth in the Release
Notice shall be (x) no earlier than the time that the Federal Reserve System
will permit such wire transfer of immediately available funds to be made, (y) no
earlier than 60 minutes following the time such Release Notice is received by
the Escrow Agent and (z) at least 30 minutes prior to the last time that the
Federal Reserve System will permit such wire transfer of immediately available
funds to be made; provided further, that the Escrow Agent


8



--------------------------------------------------------------------------------




shall not release or deliver any Escrowed Property if the Release Notice
referenced in clause (iii) above is not received).
(b)    If (A) the Escrow Agent shall not have received pursuant to subsection
(a) of this Section 5 an Officer’s Certificate from the Issuers substantially in
the form of Exhibit B hereto on or prior to the Escrow End Date or (B) the
Issuers shall have notified the Trustee and the Escrow Agent in writing pursuant
to a Release Notice that the Issuers will not pursue the consummation of the
Acquisition (each of the events described in the foregoing clauses (A) and (B)
of this subsection, a “Special Mandatory Redemption Event”), the Escrow Agent
shall release and deliver (by wire transfer of immediately available funds or
via internal transfer) (and, if necessary in connection therewith, make a
drawing on any Letters of Credit, which drawing shall not in the aggregate
exceed the amount set forth in the certification required by the terms of the
Letters of Credit, such amount representing the amount by which the aggregate
amount of cash required to be paid in respect of such Special Mandatory
Redemption Event on the Special Mandatory Redemption Date exceeds the aggregate
amount of cash in the Escrow Deposit Accounts after liquidating to cash the
Escrow Securities Accounts and transferring such cash to the Escrow Deposit
Accounts) the Escrowed Property (including investment earnings thereon and
proceeds thereof) to the Trustee pursuant to the wire and delivery instructions
provided on Schedule II hereto, as such Schedule II may be amended by the
Trustee from time to time in accordance with the provisions of Section 9(g)
hereof, not later than 10:00 a.m. (New York City time) on the third Business Day
succeeding (x) the Escrow End Date (in the case of clause (A) of this
subsection) or (y) the date of such Release Notice (in the case of clause (B) of
this subsection), and the Issuers shall effect a Special Mandatory Redemption,
and the Trustee agrees to apply, or cause a Paying Agent to apply (i) the funds
in the Secured Notes Escrow Accounts to redeem all of the Secured Notes at the
Special Mandatory Redemption Price on the Special Mandatory Redemption Date in
accordance with the provisions of the Secured Notes Indenture and the Secured
Notes and (ii) the funds in the Senior Notes Escrow Accounts to redeem all of
the Senior Notes at the Special Mandatory Redemption Price on the Special
Mandatory Redemption Date in accordance with the provisions of the Senior Notes
Indenture and the Senior Notes. None of the Escrow Agent, the Trustee or the
applicable Paying Agent shall be responsible for calculating amounts to be
disbursed hereunder, and each shall be entitled to rely on written instructions
from the Issuers delivered in accordance with this Agreement, which instructions
shall include wiring instructions, if not provided for herein or in certificates
delivered pursuant to this Agreement. On the Special Mandatory Redemption Date,
(i) if the Escrowed Property (including investment earnings thereon and proceeds
thereof) exceeds the amount necessary to effect the Special Mandatory Redemption
of the Secured Notes or the Senior Notes, as applicable, the Trustee shall pay
such remaining amounts to the Issuers and (ii) if the Escrowed Property
(including investment earnings thereon and proceeds thereof) is insufficient to
effect the Special Mandatory Redemption of the Secured Notes or the Senior
Notes, as applicable, the Issuers shall immediately fund such deficit to the
Trustee in order to effect the applicable Special Mandatory Redemption of such
Notes.
(c)    If this Agreement remains in effect with Escrowed Property remaining in
the Escrow Accounts established hereunder, and (1) the Issuers have not
delivered an Officer’s Certificate described under clause (a) above or (2) a
Special Mandatory Redemption Event has not occurred, in each case, prior to (x)
with respect to the Secured Notes, 5:00 p.m. (New York City time) on February
14, 2020, the Escrow Agent shall by no later than 10:00 a.m. (New York City
time) on February 17, 2020, without any action of Issuers, transfer to the
Trustee, in immediately available funds, Escrowed Property from the Secured
Notes Escrow Accounts in an amount in cash equal to the interest payment due on
the Secured Notes on such date and (y) with respect to the Senior Notes, 5:00
p.m. (New York City time) on February 14, 2020, the Escrow Agent shall by no
later than 10:00 a.m. (New York City time) on February 17, 2020, without any
action of Issuers, transfer to the Trustee, in immediately available funds,
Escrowed Property from the Senior Notes Escrow Accounts in an amount in cash
equal to the interest payment due on the Senior Notes on such date.


9



--------------------------------------------------------------------------------




The Trustee shall, without any action of the Issuers, pay to the Paying Agent
such amounts received by it from the Escrow Agent pursuant to the immediately
preceding sentence for payment to the Holders of the Secured Notes or the Senior
Notes, as applicable, in accordance with the provisions of the applicable
Indentures and the Notes.
Section 6.    Termination. This Agreement shall terminate upon the distribution
of all Escrowed Property from the Escrow Accounts established hereunder. The
provisions of Sections 4(c), 7, 8 and 9 hereof shall survive the termination of
this Agreement and the earlier resignation or removal of the Escrow Agent.
Section 7.    Duties of the Escrow Agent.
(a)    Scope of Responsibility. Notwithstanding any provision to the contrary,
the Escrow Agent is obligated only to perform the duties specifically set forth
in this Agreement, which shall be deemed purely ministerial in nature. Under no
circumstances will the Escrow Agent be deemed to be a fiduciary to any party
hereto or any other person under this Agreement. The Escrow Agent will not be
responsible or liable for the failure of any party hereto to perform in
accordance with this Agreement. The Escrow Agent shall neither be responsible
for, nor chargeable with, knowledge of the terms and conditions of any other
agreement, instrument, or document other than this Agreement, whether or not an
original or a copy of such agreement has been provided to the Escrow Agent, and
the Escrow Agent shall have no duty to know or inquire as to the performance or
nonperformance of any provision of any such other agreement, instrument, or
document. References in this Agreement to any other agreement, instrument, or
document are for the convenience of the parties hereto, and the Escrow Agent has
no duties or obligations with respect thereto. This Agreement sets forth all
matters pertinent to the escrow contemplated hereunder, and no additional
obligations of the Escrow Agent shall be inferred or implied from the terms of
this Agreement or any other agreement.
(b)    Attorneys and Agents. The Escrow Agent shall be entitled to rely on and
shall not be liable for any action taken or omitted to be taken in good faith by
the Escrow Agent in accordance with the advice of counsel retained or consulted
by the Escrow Agent at the expense of the Issuers in accordance with Section
8(d) hereof. In no event shall the Escrow Agent be liable (i) for the acts and
omissions of its nominees, correspondents, designees, subagents or subcustodians
selected by it in good faith and with due care, or (ii) for an amount in excess
of the value of the Escrowed Property.
(c)    Reliance. The Escrow Agent shall not be liable for any action taken or
not taken by it or for any loss or injury resulting from its actions or its
performance or lack of performance of its duties in good faith in accordance
with the direction or consent of the parties hereto or any entity acting on
behalf of the Issuers or any other Person or entity it reasonably believes to be
genuine or their respective agents, representatives, successors, or assigns. The
Escrow Agent shall be entitled to conclusively rely on and shall not be liable
for acting or refraining from acting upon any notice, request, consent,
direction, requisition, certificate, order, affidavit, letter, or other paper or
document reasonably believed by it to be genuine and correct and to have been
signed or sent by the proper person or persons and instructing it to so act or
refrain from acting, without further inquiry into the person’s or persons’
authority.
(d)    Right Not Duty Undertaken. The permissive rights of the Escrow Agent to
do things enumerated in this Agreement shall not be construed as duties.
(e)    No Financial Obligation. No provision of this Agreement shall require the
Escrow Agent to risk or advance its own funds or otherwise incur any financial
liability or potential financial liability in the performance of its duties or
the exercise of its rights under this Agreement.


10



--------------------------------------------------------------------------------




Section 8.    Provisions Concerning the Escrow Agent.
(a)    Indemnification. The Issuers, jointly and severally, shall indemnify,
defend, reimburse and hold harmless the Escrow Agent and its affiliates and the
Escrow Agent’s and such affiliates’ respective directors, officers, employees
and agents from and against any and all loss, liability, cost, damage and
expense, including, without limitation, reasonable fees and documented
out-of-pocket costs of legal counsel, which the Escrow Agent may suffer or incur
by reason of any action, claim or proceeding brought against the Escrow Agent,
arising out of or relating in any way to this Agreement or any transaction to
which this Agreement relates, unless such loss, liability, cost, damage or
expense shall have been caused by the gross negligence or willful misconduct of
the Escrow Agent as determined by a court of competent jurisdiction. The
provisions of this Section 8(a) shall survive the resignation or removal of the
Escrow Agent and the termination of this Agreement. The Escrow Agent shall
notify the Issuers promptly of any claim against the Escrow Agent of which the
Escrow Agent has received notice for which it may seek indemnity. The Issuers
shall be entitled to participate at their own expense in the defense of any such
claim or other action and, if the Issuers so elect, the Issuers shall assume the
defense of any suit brought to enforce any such claim. In the event the Issuers
assume the defense of any such suit, the Issuers shall not be liable for the
fees and expenses incurred thereafter by any counsel retained by the Escrow
Agent, so long as the Issuers shall retain counsel reasonably satisfactory to
the Escrow Agent; provided that the Issuers shall not be entitled to assume the
defense of any such action if the named parties to such action include both the
Escrow Agent and the Issuers and the representation of both parties by the same
counsel would, in the written opinion of the Escrow Agent’s counsel, be
inappropriate due to conflicting interests between the Escrow Agent and the
Issuers. The Issuers need not pay or indemnify for any settlement made without
its written consent (which consent shall not be unreasonably withheld).
Notwithstanding anything herein to the contrary, the Issuers shall not be liable
for the fees and expenses of more than one counsel for the Escrow Agent (and one
local counsel in each applicable jurisdiction). The Issuers need not reimburse
any expense or indemnify against any loss, liability, cost, damage, claim or
expense to the extent caused by any gross negligence or willful misconduct of
the Escrow Agent, any predecessor Escrow Agent, or any of their respective
employees, affiliates, officers, stockholders or directors as determined by a
court of competent jurisdiction.
(b)    Limitation of Liability. The Escrow Agent shall not be liable, directly
or indirectly, for any (A) damages, losses or expenses arising out of the
services provided hereunder, or (B) special, indirect or consequential damages
or losses of any kind whatsoever (including without limitation lost profits),
even if the Escrow Agent has been advised of the possibility of such losses or
damages and regardless of the form of action, in each case, other than damages,
losses or expenses which have directly resulted from the gross negligence or
willful misconduct of the Escrow Agent, any predecessor Escrow Agent, or any of
their respective employees, affiliates, officers, stockholders or directors as
determined by a court of competent jurisdiction.
(c)    Resignation or Removal. The Escrow Agent may resign by furnishing written
notice of its resignation to the Issuers and the Trustee, and the Issuers may
remove the Escrow Agent by furnishing to the Escrow Agent 30 days written notice
of its removal along with payment of all fees and expenses to which it is
entitled through the date of termination. Within 10 Business Days after giving
the notice of removal to the Escrow Agent or receiving the notice of resignation
from the Escrow Agent, in each case pursuant to this Section 8(c), the Issuers
shall appoint a successor Escrow Agent. If a successor Escrow Agent has not
accepted such appointment by the end of such period, the Escrow Agent may, in
its sole discretion, deliver the Escrowed Property to either Issuer at the
address provided herein or apply to a court of competent jurisdiction for the
appointment of a successor Escrow Agent or for other appropriate relief. The
costs and


11



--------------------------------------------------------------------------------




expenses (including reasonable fees and documented out-of-pocket costs of legal
counsel) incurred by the Escrow Agent in connection with such proceeding shall
be paid by, and be deemed joint and several obligations of, the Issuers. Upon
receipt of the identity of the successor Escrow Agent, the Escrow Agent shall
either deliver the Escrowed Property then held hereunder to the successor Escrow
Agent, less the Escrow Agent’s fees, costs and expenses or other obligations
owed to the Escrow Agent, or hold such Escrowed Property (or any portion
thereof), pending distribution, until all such fees, costs and expenses or other
obligations are paid. Upon delivery of the Escrowed Property to such successor
Escrow Agent or the Issuers or in accordance with the instructions of a court of
competent jurisdiction, the Escrow Agent shall have no further duties,
responsibilities or obligations hereunder.
(d)    Compensation. The Escrow Agent shall be entitled to such compensation for
its services as the Issuers and the Escrow Agent shall from time to time agree
in writing, which compensation shall be paid by, and be deemed joint and several
obligations of, the Issuers. The Issuers shall additionally be jointly and
severally obligated to pay all activity and investment charges as per the Escrow
Agent’s (or, in the case of execution of investment orders, executing parties’)
then-current schedule for such charges. The Issuers shall be jointly and
severally responsible for and shall reimburse the Escrow Agent upon demand for
all reasonable expenses, disbursements and advances incurred or made by the
Escrow Agent in connection with this Agreement, including, without limitation,
the reasonable costs, expenses and disbursements of legal counsel for the Escrow
Agent; provided, however, that that the Issuers need not reimburse any expense
to the extent any loss or expenses are the result of any gross negligence or
willful misconduct of the Escrow Agent, any predecessor Escrow Agent, or any of
their respective employees, affiliates, officers, stockholders or directors as
determined by a court of competent jurisdiction.
(e)    Disagreements. Subject to the sixth sentence of Section 3(d)(iii), if any
conflict, disagreement or dispute arises between, among, or involving any of the
parties hereto concerning the meaning or validity of any provision hereunder or
concerning any other matter relating to this Agreement, or legal counsel to the
Escrow Agent has advised the Escrow Agent that there is reasonable doubt as to
the action to be taken hereunder, the Escrow Agent may, in its sole discretion,
refuse to comply with any and all claims, demands or instructions with respect
to the Escrowed Property so long as such dispute or conflict shall continue and
the Escrow Agent shall not be or become liable in any way to either Issuer for
failure or refusal to comply with such conflicting claims, demands or
instructions, retain the Escrowed Property and refuse to act until the Escrow
Agent (A) receives a final non-appealable order of a court of competent
jurisdiction or a final non-appealable arbitration decision directing delivery
of the Escrowed Property, in which event the Escrow Agent shall disburse the
Escrowed Property in accordance with such final court order or arbitration
decision, (B) receives a written agreement executed by the Issuers and the
Trustee, in which event the Escrow Agent shall disburse the Escrowed Property in
accordance with the written instructions of the Issuers and the Trustee, (C)
receives security or an indemnity reasonably satisfactory to it sufficient to
hold it harmless against any losses that it may incur by reason of so acting, in
which event the Escrow Agent shall disburse the Escrowed Property in accordance
with the instruction so given or (D) files an interpleader action in any court
of competent jurisdiction (provided that, anything herein to the contrary
notwithstanding, the Escrow Agent shall continue to hold the Escrowed Property
in accordance with this Agreement during the pendency of such interpleader
action and any appeals thereof) and shall be entitled to reimbursement of
reasonable fees and documented out-of-pocket expenses of one separate firm of
legal counsel incurred in commencing and maintaining any such interpleader
action; provided that the Issuers need not reimburse any expense to the extent
any loss or expenses are the result of any gross negligence or willful
misconduct of the Escrow Agent, any predecessor Escrow Agent, or any of their
respective employees, affiliates, officers, stockholders or directors as
determined by a court of competent jurisdiction. Subject to the first proviso to
the immediately preceding sentence, the Escrow Agent shall be entitled to act on
any such agreement, court order, or arbitration decision without further
question, inquiry, or consent.


12



--------------------------------------------------------------------------------




(f)    Merger or Consolidation. Any corporation, association or other entity
into which the Escrow Agent may be converted or merged, or with which it may be
consolidated, or to which it may sell or transfer all or substantially all of
its corporate trust business and assets, or any corporation, association or
other entity resulting from any such conversion, sale, merger, consolidation or
transfer to which the Escrow Agent is a party, shall be and become the successor
Escrow Agent under this Agreement and shall have and succeed to the rights,
powers, duties, immunities and privileges as its predecessor, without the
execution or filing of any instrument or paper or the performance of any further
act.
(g)    Attachment of Escrowed Property; Compliance with Legal Orders. In the
event that any Escrowed Property shall be attached, garnished or levied upon by
any court order, or the delivery thereof shall be stayed or enjoined by an order
of a court, or any order, judgment or decree shall be made or entered by any
court order affecting the Escrowed Property, the Escrow Agent shall promptly
notify the Issuers and the Trustee, and the Issuers may defend against, appeal
or contest such order, judgment or decree and the Escrow Agent shall cooperate
in such defense, appeal or contest; provided that nothing herein shall prevent
the Escrow Agent from complying with all writs, orders or decrees which it is
advised by legal counsel of its own choosing is binding upon it, whether with or
without jurisdiction, unless such writ, order or decree is being contested or
appealed by appropriate proceedings. In the event that the Escrow Agent obeys or
complies with any such writ, order or decree it shall not be liable to any of
the parties or to any other person, firm or corporation, should, by reason of
such compliance notwithstanding, such writ, order or decree be subsequently
reversed, modified, annulled, set aside or vacated.
(h)    Force Majeure. The Escrow Agent shall not be responsible or liable for
any failure or delay in the performance of its obligation under this Agreement
arising out of or caused, directly or indirectly, by circumstances beyond its
reasonable control, including acts of God, earthquakes, fire, flood, wars, acts
of terrorism, civil or military disturbances, sabotage, epidemic, riots,
interruptions, loss or malfunctions of utilities, computer (hardware or
software) or communications services, accidents, labor disputes, acts of civil
or military authority or governmental action or the unavailability of the
Federal Reserve Bank wire or telex or other wire or telecommunication facility;
it being understood that the Escrow Agent shall use commercially reasonable
efforts which are consistent with accepted practices in the banking industry to
resume performance as soon as reasonably practicable under the circumstances.
Section 9.    Miscellaneous.
(a)    This Agreement embodies the entire agreement and understanding among the
parties relating to the subject matter hereof. This Agreement is for the
exclusive benefit of the parties hereto and their respective successors
hereunder, and shall not be deemed to give, either expressed or implied, any
legal or equitable right, remedy or claim to any other entity or person
whatsoever.
(b)    This Agreement and any claim, controversy or dispute arising under or
related to this Agreement shall be governed by and construed in accordance with
the laws of the State of New York.
(c)    Each of the parties hereto hereby submits to the exclusive jurisdiction
of any U.S. federal or state court located in the Borough of Manhattan, the City
and County of New York in any action, suit or proceeding arising out of or
relating to or based upon this Agreement or any of the transactions contemplated
hereby, and each of the parties hereto hereby irrevocably and unconditionally
waives any objection to the laying of venue of any action, suit or proceeding in
any such court arising out of or relating to this Agreement or the transactions
contemplated hereby and irrevocably and unconditionally waives and agrees not to
plead or claim in any such court that any such action, suit or proceeding has
been brought in an inconvenient forum. To the fullest extent permitted by
applicable law, each party further waives personal service of any summons,


13



--------------------------------------------------------------------------------




complaint or other process and agrees that service thereof may be made by
certified or registered mail, return receipt requested, directed to such person
at such person’s address for purposes of notices hereunder and such service
shall be deemed completed ten (10) calendar days after the same is so mailed.
(d)    All notices, requests, demands, and other communications required under
this Agreement shall be in writing, in English, and shall be deemed to have been
duly given if delivered (A) personally, (B) by facsimile transmission with
written confirmation of receipt, (C) by overnight delivery with a reputable
national overnight delivery service, (D) by mail or by certified mail, return
receipt requested, and postage prepaid or (E) by e-mail when transmitted without
notice of a failed delivery. If any notice is mailed (other than by overnight
delivery), it shall be deemed given five (5) Business Days after the date such
notice is deposited in the United States mail. If notice is given to a party, it
shall be given at the address, facsimile number or email address for such party
specified below. It shall be the responsibility of the parties to notify one
another in writing of any name or address, facsimile number or email address
changes. In the case of communications delivered to the Escrow Agent, such
communications shall be deemed to have been given on the date actually received
by the Escrow Agent’s Escrow Unit.
If to the Issuers:
Diamond Sports Group, LLC
    10706 Beaver Dam Road
Hunt Valley, Maryland 21030
    Attention: Lucy Rutishauser; Justin Bray
    Email: [ ]; [ ]
If to the Escrow Agent or Trustee:
U.S. Bank National Association
Corporate Trust Services, 18th Floor
1021 East Cary Street, Suite 1850
Richmond, Virginia 23219
    Attention: Melody Scott
Email: melody.scott@usbank.com




Notwithstanding the foregoing, any notice given to the Trustee hereunder shall
also be deemed to have been given if sent in the manner provided in the
applicable Indenture. The Escrow Agent is authorized to comply with and rely
upon any notices, instructions or other communications believed by it to have
been sent or given by either Issuer or by a person or persons authorized by an
Issuer, including persons identified on Authorized Persons schedules delivered
pursuant to Section 4 of this Agreement. Whenever under the terms hereof the
time for giving a notice or performing an act falls upon a Saturday, Sunday, or
banking holiday, such time shall be extended to the next Business Day.
(e)    The headings of the Sections of this Agreement have been inserted for
convenience and shall not modify, define, limit or expand the express provisions
of this Agreement.
(f)    This Agreement and the rights and obligations hereunder of parties hereto
may not be assigned except with the prior written consent of the other parties
hereto. Any such assignment made without such consent shall be null and void for
all purposes. This Agreement shall be binding upon and inure to the benefit of
each party’s respective successors and permitted assigns. Except as expressly
provided herein, no Person other than the parties hereto and the Holders of the
Notes shall acquire or have any rights under


14



--------------------------------------------------------------------------------




or by virtue of this Agreement. This Agreement is intended to be for the sole
benefit of the parties hereto, and (subject to the provisions of this Section
9(f)) their respective successors and permitted assigns, and none of the
provisions of this Agreement are intended to be, nor shall they be construed to
be, for the benefit of any third person other than the Holders of the Notes.
(g)    This Agreement may not be amended, supplemented or otherwise modified
without the prior written consent of the parties hereto. Notwithstanding the
foregoing, Schedule I and Schedule II hereto may be amended from time to time by
written notice from the Issuers and the Trustee, respectively, to the other
parties hereto and as so amended from time to time shall be deemed part of this
Agreement and to have replaced and superseded Schedule I or Schedule II, as the
case may be, as previously in effect.
(h)    The Escrow Agent makes no representation as to the form, execution,
validity, value, genuineness or the collectability of any document, security,
instrument or endorsement held by or delivered to it or for any description
therein or for the identity, authority or rights of persons executing or
delivering or purporting to execute or deliver any such document, security,
instrument or endorsement.
(i)    This Agreement may be executed in two or more counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same instrument.
(j)    To the fullest extent permitted by applicable law, each right and remedy
conferred upon the parties hereto shall be cumulative, and the exercise or
waiver of any such right or remedy shall not preclude or inhibit the exercise of
any additional rights or remedies. To the fullest extent permitted by applicable
law, the waiver of any right or remedy hereunder shall not preclude the
subsequent exercise of such right or remedy.
(k)    The Issuers hereby represent and warrant (A) that this Agreement has been
duly authorized, executed and delivered on their behalf and constitutes their
legal, valid and binding obligation and (B) that the execution, delivery and
performance of this Agreement by the Issuers does not and will not violate any
material law or regulation binding on the Issuers.
(l)    To the fullest extent permitted by applicable law, the invalidity,
illegality or unenforceability of any provision of this Agreement shall in no
way affect the validity, legality or enforceability of any other provision and
if any provision is held to be unenforceable as a matter of law, the other
provisions shall not be affected thereby and shall remain in full force and
effect.
(m)    The Escrow Agent shall confirm each funds transfer instruction received
in the name of the Issuers by a telephone call-back procedure (or such other
security procedure then in effect) to one or more of the persons listed on
Schedule I attached hereto, which upon receipt by the Escrow Agent shall become
a part of this Agreement. Once delivered to the Escrow Agent, Schedule I may be
revised or rescinded only by a writing signed by an Authorized Person. Such
revisions or rescissions shall be effective only after actual receipt and
following such period of time as may be necessary to afford the Escrow Agent a
reasonable opportunity to act on it. If a revised Schedule I or a rescission of
an existing Schedule I is delivered to the Escrow Agent by an entity that is a
successor-in-interest to an Issuer, such document shall be accompanied by
additional reasonable documentation satisfactory to the Escrow Agent showing
that such entity has succeeded to the rights and responsibilities of the party
under this Agreement. The parties understand that the Escrow Agent’s inability
to receive or confirm funds transfer instructions pursuant to the security
procedure selected by such party may result in a delay in accomplishing such
funds transfer, and agree that the Escrow Agent shall not be liable for any loss
caused by any such delay.


15



--------------------------------------------------------------------------------




(n)    EACH OF THE ISSUERS, THE ESCROW AGENT AND THE TRUSTEE HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
(o)    Each of the Escrow Agent and the Trustee (each, an “Applicable Party”)
agrees to accept and act upon instructions or directions pursuant to this
Agreement sent by the Issuers by unsecure e-mail, pdf, facsimile transmission or
other similar unsecure electronic methods, provided, however, that such
Applicable Party shall have received an incumbency certificate listing persons
designated to give such instructions or directions and containing specimen
signatures of such designated persons (it being understood and agreed by the
Applicable Parties that the incumbency certificate in the form attached as
Schedule I hereto, as the same may be amended from time to time, satisfies the
foregoing requirement), which incumbency certificate shall be amended and
replaced whenever a person is to be added or deleted from the listing. No
Applicable Party shall be liable for any losses, costs or expenses arising
directly or indirectly from such Applicable Party’s reliance upon and compliance
with such instructions notwithstanding such instructions conflict or are
inconsistent with written instructions subsequently received by such Applicable
Party. The Issuers agree to assume all risks arising out of the use of such
electronic methods to submit instructions and directions to any Applicable
Party, including without limitation the risk of interception and misuse by third
parties.
(p)    Anything in this Agreement to the contrary notwithstanding, the Trustee
and the Escrow Agent shall at all times be the same entity and none of them
shall resign or be removed unless all of them concurrently resign or are removed
and, in such event, they must all be replaced by the same entity.
(q)    In connection with its execution hereof and in the performance of its
obligations hereunder, the Trustee shall be entitled to all of the rights,
benefits, protections, indemnities and immunities afforded to it pursuant to the
applicable Indenture.
(r)    The parties hereto acknowledge that in accordance with Section 326 of the
USA PATRIOT Act, the Escrow Agent and the Trustee, in order to help fight the
funding of terrorism and prevent money laundering, are required to obtain,
verify, and record information that identifies each person or legal entity that
establishes a relationship or opens an account with the Escrow Agent and the
Trustee. The parties to this Agreement agree that they will provide the Escrow
Agent and the Trustee with such information as they may request in order for the
Escrow Agent and the Trustee to satisfy the requirements of the USA PATRIOT Act,
including, but not limited to, information as to name, physical address, tax
identification number and other information that will help the Escrow Agent to
identify and verify the Issuers such as organizational documents, certificates
of good standing, licenses to do business or other pertinent identifying
information. The Issuers understand and agree that the Escrow Agent cannot open
the Escrow Accounts in accordance with applicable law unless and until the
Escrow Agent verifies the identities of the Issuers in accordance with its
Customer Identification Program under the USA PATRIOT Act.
(s)    Escrow Agent’s Reliance on Orders, Etc. If at any time the Escrow Agent
is served with any judicial or administrative order, judgment, decree, writ or
other form of judicial or administrative process which in any way affects
Escrowed Property (including, but not limited to, orders of attachment or
garnishment or other forms of levies or injunctions or stays relating to the
transfer of Escrowed Property), the Escrow Agent is authorized to comply
therewith in any manner as it or legal counsel of its choosing deems
appropriate; and if the Escrow Agent complies with any such judicial or
administrative order, judgment, decree, writ or other form of judicial or
administrative process, the Escrow Agent shall not be liable to any


16



--------------------------------------------------------------------------------




of the parties hereto or to any other person or entity even though such order,
judgment, decree, writ or process may be subsequently modified or vacated or
otherwise determined to have been without legal force or effect.
(t)    Collections. Unless otherwise specifically set forth herein, the Escrow
Agent shall proceed as soon as practicable to collect any checks or other
collection items at any time deposited hereunder. All such collections shall be
subject to the Escrow Agent’s usual collection practices or terms regarding
items received by the Escrow Agent for deposit or collection. The Escrow Agent
shall not be required, or have any duty, to notify anyone of any payment or
maturity under the terms of any instrument deposited hereunder, or to take any
legal action to enforce payment of any check, note or security deposited
hereunder or to exercise any right or privilege which may be afforded to the
holder of any such security.
(u)    Statements. The Escrow Agent shall provide to the Issuers statements (not
less frequently than monthly) reflecting activity in the Escrow Accounts for the
preceding period. No statement need be provided for periods in which no Escrow
Account activity occurred. Each such statement shall be deemed to be correct and
final upon receipt thereof by the Issuers unless the Escrow Agent is notified in
writing to the contrary within 30 Business Days of the delivery date of such
statement.
(v)    Shareholder Communication Act, Etc. With respect to securities issued in
the United States, the Shareholders Communications Act of 1985 (the “Act”)
requires the Escrow Agent to disclose to the issuers of registered securities
(the “registrants”), upon their request, the name, address and securities
position of the Issuers who are (a) the “beneficial owners” (as defined in the
Act) of the registrants’ securities, if the beneficial owner does not object to
such disclosure, or (b) acting as a “respondent bank” (as defined in the Act)
with respect to the securities. (Under the Act, “respondent banks” do not have
the option of objecting to such disclosure upon the registrants’ request.) The
Act defines a “beneficial owner” as any person who has, or shares, the power to
vote a security (pursuant to an agreement or otherwise), or who directs the
voting of a security. The Act defines a “respondent bank” as any bank,
association or other entity that exercises fiduciary powers which holds
securities on behalf of beneficial owners and deposits such securities for
safekeeping with a bank, such as Escrow Agent. Under the Act, the Issuers are
either the “beneficial owner” or a “respondent bank.”
[x]
The Issuers are the “beneficial owner,” as defined in the Act, of the securities
to be held by Escrow Agent hereunder.

[ ]
Neither of the Issuers is the beneficial owner of the securities to be held by
Escrow Agent, but is acting as a “respondent bank,” as defined in the Act, with
respect to the securities to be held by Escrow Agent hereunder.

IF NO BOX IS CHECKED, THE ESCROW AGENT SHALL ASSUME THAT THE ISSUERS ARE THE
BENEFICIAL OWNER OF THE SECURITIES.
For beneficial owners of the securities only:
[x]
The Issuers object

[ ]
The Issuers do not object to the disclosure of their name, address and
securities position to any registrant which requests such information pursuant
to the Act for the specific purpose of direct communications between such
registrant and the Issuers.



17



--------------------------------------------------------------------------------




IF NO BOX IS CHECKED, ESCROW AGENT SHALL RELEASE SUCH INFORMATION UNTIL IT
RECEIVES A CONTRARY WRITTEN INSTRUCTION FROM THE ISSUERS.
With respect to securities issued outside of the United States, information
shall be released to registrants only if required by law or regulation of the
particular country in which the securities are located.
The Issuers agree to disseminate in a timely manner any proxies or requests for
voting instructions, other proxy soliciting material, information statements,
and/or annual reports that it receives to any other beneficial owners.
[SIGNATURE PAGES FOLLOW]






18



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
DIAMOND SPORTS GROUP, LLC
By: /s/ Lucy Rutishauser        
    Name: Lucy Rutishauser
    Title: Treasurer


DIAMOND SPORTS FINANCE COMPANY
By: /s/ Lucy Rutishauser        
    Name: Lucy Rutishauser
    Title: Treasurer






[Signature Page to Escrow Agreement]



--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION, as the Trustee
By: /s/ Melody M. Scott        
    Name: Melody M. Scott
    Title: Assistant Vice President


U.S. BANK NATIONAL ASSOCIATION, as the Escrow Agent
By:     /s/ Melody M. Scott        
    Name: Melody M. Scott
    Title: Assistant Vice President








[Signature Page to Escrow Agreement]



--------------------------------------------------------------------------------





EXHIBIT A
Notice of Extension of Outside Date
Dated: [    ]
NOTICE IS HEREBY GIVEN THAT pursuant to Section 3(b) of the Escrow Agreement,
dated as of August 2, 2019 (the “Escrow Agreement”), by and among Diamond Sports
Group, LLC, a Delaware limited liability company (“Diamond Sports Group”), and
Diamond Sports Finance Company, a Delaware corporation (the “Co-Issuer” and,
together with Diamond Sports Group, the “Issuers”), U.S. Bank National
Association, as trustee (the “Trustee”), U.S. Bank National Association, as
escrow agent and securities intermediary and bank (collectively, in such
capacity, the “Escrow Agent”), as of the date hereof, the Issuers hereby elect
to extend the [Initial Outside Date] [Extended Outside Date] such that the
effective “Extended Outside Date” for purposes of the Escrow Agreement shall be
as set forth below. Capitalized terms used but not defined herein have the
respective meanings specified in the Escrow Agreement (including those terms
defined by reference to the applicable Indenture referred to therein).
The Issuers hereby certify to the Escrow Agent that (i) they are extending the
[Initial Outside Date] [Extended Outside Date] in accordance with Section 3(b)
of the Escrow Agreement, (ii) either (x) they have deposited (or caused to be
deposited) or will deposit (or cause to be deposited) within one Business Day in
cash in the applicable Escrow Deposit Account or (y) Holdings or its affiliate
has caused to be issued or will cause to be issued within one Business Day
Letters of Credit for the benefit of the Escrow Agent and the Holders of the
Secured Notes or the Senior Notes, as applicable (or a combination of (x) and
(y)), in each case of (x) and (y), in an amount equal to the applicable
Additional Amount and (iii) based on the amount of Escrowed Property on deposit
with the Escrow Agent as of the date hereof, the amount deposited with the
Escrow Agent as set forth below satisfies the requirements set forth in Section
3(b) of the Escrow Agreement.
[Initial Outside Date] [Extended Outside Date] prior to this Notice: [_________]
Extended Outside Date after this Notice: [_________]
Additional Amount for the Secured Notes:
Cash: $[_________]
Letters of Credit: $[_________]
Additional Amount for the Senior Notes:
Cash: $[_________]
Letters of Credit: $[_________]
[SIGNATURE PAGE FOLLOWS]



Exhibit A-1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Issuers, through the undersigned officers, have signed
this officer’s certificate as of the date first written above.
DIAMOND SPORTS GROUP, LLC
By:                         
    Name:
    Title:
DIAMOND SPORTS FINANCE COMPANY
By:                         
    Name:
    Title:








[Escrow Agreement Notice of Extension]



--------------------------------------------------------------------------------





EXHIBIT B
Officer’s Certificate
Diamond Sports Group, LLC
Diamond Sports Finance Company
Dated: [    ]
This certificate is being delivered pursuant to Section 5(a) of the Escrow
Agreement, dated as of August 2, 2019 (the “Escrow Agreement”), by and among
Diamond Sports Group, LLC, a Delaware limited liability company (“Diamond Sports
Group”), and Diamond Sports Finance Company, a Delaware corporation (the
“Co-Issuer” and, together with Diamond Sports Group, the “Issuers”), U.S. Bank
National Association, as trustee (the “Trustee”), and U.S. Bank National
Association, as escrow agent and as securities intermediary and bank
(collectively, in such capacity, the “Escrow Agent”). Capitalized terms used but
not defined herein have the respective meanings specified in the Escrow
Agreement (including those terms defined by reference to the applicable
Indenture referred to therein).
The Issuers hereby certify to the Escrow Agent that the following conditions
have been or, substantially concurrently with the release of the Escrowed
Property, will be satisfied:
(1)    (A) all conditions precedent to the consummation of the Acquisition have
been satisfied or waived in accordance with the terms thereof (other than those
conditions that by their terms are to be satisfied substantially concurrently
therewith, but subject to the satisfaction or waiver of such conditions) and (B)
the Escrowed Property will be used to consummate, or used in connection with the
financing of, the Acquisition;
(2)    the Acquisition Agreement has not been amended, modified, consented to or
waived prior to the date hereof in a manner that is materially adverse to the
interests of the Holders in their capacities as such; provided that no such
amendment, modification, consent or waiver shall be deemed materially adverse to
the interests of the Holders in their capacities as such if borrowings under the
Senior Credit Facilities are made prior to or substantially concurrently with
the release of the funds from the Escrow Accounts;
(3)     all conditions precedent to the effectiveness of, and borrowings under,
the Senior Credit Facilities (other than the release of the Escrowed Property)
have been satisfied or waived, and prior to or substantially concurrently with
the release of the funds from the Escrow Accounts, the borrowings under the
Senior Credit Facilities to be drawn in connection with the Acquisition have
become or will be available to Diamond Sports Group on the Escrow Release Date;
and
(4)    each Wholly-Owned Subsidiary that is a Domestic Subsidiary of Holdings
(other than the Issuers) that guarantees obligations under the Senior Credit
Facilities on the Escrow Release Date is or shall become a Guarantor under the
Secured Notes and/or the Senior Notes, as applicable.
[SIGNATURE PAGE FOLLOWS]






Schedule B-1



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Issuers, through the undersigned officers, have signed
this officer’s certificate as of the date first written above.
DIAMOND SPORTS GROUP, LLC
By:                         
    Name:
    Title:
DIAMOND SPORTS FINANCE COMPANY
By:                         
    Name:
    Title:








[Escrow Agreement Officer’s Certificate]



--------------------------------------------------------------------------------







EXHIBIT C
Release Notice
Dated: [ ]
This certificate is being delivered pursuant to Section 5 of the Escrow
Agreement, dated as of August 2, 2019 (the “Escrow Agreement”), by and among
Diamond Sports Group, LLC, a Delaware limited liability company (“Diamond Sports
Group”), and Diamond Sports Finance Company, a Delaware corporation (the
“Co-Issuer” and, together with Diamond Sports Group, the “Issuers”), U.S. Bank
National Association, as trustee (the “Trustee”) and U.S. Bank National
Association, as escrow agent and as securities intermediary and bank
(collectively, in such capacity, the “Escrow Agent”). Capitalized terms used but
not defined herein have the respective meanings specified in the Escrow
Agreement (including those terms defined by reference to the applicable
Indenture referred to therein).
Pursuant to the Escrow Agreement, the Issuers hereby authorize and instruct the
release by the Escrow Agent of the Escrowed Property no later than [insert
time][a.m.][p.m.] (New York City time) on [insert date], as follows:
[Choose one of the following as applicable:]
[Purpose A – Choose if a release pursuant to Section 5(a):
$[●] to J.P. Morgan Securities LLC, for itself and on behalf of the Initial
Purchasers, pursuant to the Initial Purchasers’ wire instructions on Schedule I
attached hereto or as otherwise directed by J.P. Morgan Securities LLC in its
capacity as an Initial Purchaser in connection with the offering of the Notes.
$[●] to, or as directed by, the Issuers pursuant to the wire instructions on
Schedule I attached hereto or as otherwise directed by the Issuers in connection
with the consummation of the Acquisition and the transactions related thereto.]
[Purpose B – Choose if a Special Mandatory Redemption is triggered and Escrowed
Property is to be distributed pursuant to Section 5(b)(B):
100% of the Escrowed Property to the Trustee pursuant to the wire and delivery
instructions provided on Schedule II of the Escrow Agreement.
The Trustee and Escrow Agent are hereby notified that the Issuers will not
pursue the consummation of the Acquisition and this Release Notice shall
constitute, upon delivery, a Special Mandatory Redemption Event pursuant to
Section 5(b)(B) of the Escrow Agreement.]
[SIGNATURE PAGE FOLLOWS]






Exhibit C-1



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have caused this Release Notice to be duly
executed and delivered as of the date first written above.
DIAMOND SPORTS GROUP, LLC
By:                         
    Name:
    Title:
DIAMOND SPORTS FINANCE COMPANY
By:                         
    Name:
    Title:






[Escrow Agreement Release Notice]



--------------------------------------------------------------------------------







Schedule I to Exhibit C
Transfer Instructions
[












]








--------------------------------------------------------------------------------





SCHEDULE I
To the Escrow Agreement among Diamond Sports Group, LLC, Diamond Sports Finance
Company and U.S. Bank National Association, as each of the trustee, escrow
agent, securities intermediary and bank, dated as of August 2, 2019 (the
“Agreement”):
The names, titles, telephone numbers, email addresses and specimen signatures
set forth in Part A identify the persons authorized to provide direction and
initiate or confirm transactions, including funds transfer instructions, on
behalf of Diamond Sports Group, LLC and Diamond Sports Finance Company
(together, the “Issuers”).






Schedule I-1



--------------------------------------------------------------------------------





Part A
Name, Title, Telephone Number, Email Address and Specimen Signature for
person(s) designated to provide direction, including but not limited to funds
transfer instructions and confirmation thereof, and to otherwise act on behalf
of the Issuers.
Diamond Sports Group


Name
Title
Telephone Number
Email Address
Specimen Signature
Lucy Rutishauser
Senior Vice President and Chief Financial Officer
                    [ ]
[ ]
_________________
Justin Bray
Authorized Person
                    [ ]
[ ]
_________________



Co-Issuer


Name
Title
Telephone Number
Email Address
Specimen Signature
Lucy Rutishauser
Senior Vice President and Chief Financial Officer
                    [ ]
[ ]
_________________
Justin Bray
Authorized Person
                    [ ]
[ ]
_________________



[Schedule I, Part A of the Escrow Agreement]



--------------------------------------------------------------------------------






SCHEDULE II
Wire and Delivery Instructions
[










]






Schedule II